Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20        PageID.2510     Page 1 of 17




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ALLSTATE INSURANCE CO.,
 et al.,

              Plaintiffs,
                                               Case No. 19-cv-13721
 v.                                            Honorable Linda V. Parker

 INSCRIBED PLLC, et al.,

           Defendants.
 ______________________________/

  OPINION AND ORDER DENYING MOTION TO DISMISS FILED BY
 DEFENDANTS ZMC PHARMACY, LLC AND JALAL ZAWAIDEH R.PH.

       This dispute arises from no-fault insurance benefits Plaintiffs paid to

 Defendants. Plaintiffs are insurance companies which provide no-fault insurance

 coverage in Michigan. Defendants are medical clinics, a pharmacy, a clinical urine

 drug testing laboratory, and the physicians, owners, managers, agents, and

 representatives of those entities. In a 1164-paragraph, 213-page Complaint,

 Plaintiffs set forth facts alleging that Defendants engaged in a scheme to defraud

 Plaintiffs by submitting and causing to be submitted false and fraudulent medical

 records, bills, and invoices through interstate wires and the U.S. mail in violation
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20           PageID.2511     Page 2 of 17




 of the federal Racketeer Influenced Corrupt Organizations Act (“RICO”), 18

 U.S.C. § 1962, and state law.

       The matter is presently before the Court on a motion to dismiss filed by

 Defendants ZMC Pharmacy, LLC (“ZMC Pharmacy”) and Jalal Zawaideh, R.Ph.

 (“Zawaideh”) (collectively “ZMC Defendants”). (ECF No. 38.) Plaintiffs filed a

 response to the motion (ECF No. 48), the ZMC Defendants filed a reply (ECF No.

 49), and with the Court’s permission, Plaintiffs filed a sur-reply (ECF No. 54).

 Finding the facts and legal issues adequately presented in the parties’ briefs, the

 Court is dispensing with oral argument with respect to the motion pursuant to

 Eastern District of Michigan Local Rule 7.1(f). For the reasons that follow, the

 Court is denying the ZMC Defendants’ motion.

 I.    Applicable Standard of Review

       A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of

 the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

 (6th Cir. 1996). “To survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In deciding whether the plaintiff

 has set forth a “plausible” claim, the court must accept the factual allegations in the

 complaint as true. Erickson v. Pardus, 551 U.S. 89, 94 (2007). This presumption

                                             2
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20         PageID.2512     Page 3 of 17




 is not applicable to legal conclusions, however. Iqbal, 556 U.S. at 668. Therefore,

 “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

       The Federal Rules of Civil Procedure impose a heightened pleading standard

 for pleadings alleging fraud. See Fed. R. Civ. P. 9(b) (providing that “[i]n alleging

 fraud or mistake, a party must state with particularity the circumstances

 constituting fraud or mistake”). To meet this heightened standard, a complaint

 must “(1) specify the statements that the plaintiff contends were fraudulent, (2)

 identify the speaker, (3) state where and when the statements were made, and (4)

 explain why the statements were fraudulent.” Frank v. Dana Corp., 547 F.3d 564,

 570 (6th Cir. 2008) (internal quotation marks and citations omitted).

       While Rule 9(b) imposes additional pleading requirements, it must “not …

 be read in isolation, but is to be interpreted in conjunction with Federal Rule of

 Civil Procedure 8.” United States ex rel. Bledsoe v. Cmty. Health Systems, Inc.,

 501 F.3d 493, 503 (6th Cir. 2007) (quotation marks and citations omitted). “Rule 8

 requires only ‘a short and plain statement of the claim’ made by ‘simple, concise,

 and direct allegations.’” Id. (quoting Michaels Bldg. Co. v. Ameritrust Co., N.A.,

 848 F.2d 674, 679 (6th Cir. 1988)). “When read against the backdrop of Rule 8, it

 is clear that the purpose of Rule 9 is not to introduce formalities to pleading, but

 instead to provide defendants with a more specific form of notice as to the

                                            3
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20        PageID.2513    Page 4 of 17




 particulars of their alleged misconduct.” Id. at 503. “The threshold test is whether

 the complaint places the defendant on sufficient notice of the misrepresentation,

 allowing the defendant[] to answer, addressing in an informed way [the]

 plaintiff[’]s claim of fraud.” Coffey v. Foamex, L.P., 2 F.3d 157, 162 (6th Cir.

 1993) (quotation marks omitted).

 II.   Factual and Procedural Background

       The Complaint describes a comprehensive scheme by Defendants to induce

 Plaintiffs to pay benefits under Michigan’s No-Fault Act for treatment, tests, and

 medications that were never actually provided or were unnecessary for patients

 involved in motor vehicle accidents. The scheme begins with the illegal

 solicitation of motor vehicle accident victims as patients. (Compl. ¶¶ 5, 287-295,

 ECF No. 1 at Pg ID 3, 47-48.) The patients then undergo medically unnecessary

 evaluations, injections, and diagnostic tests at the following medical clinics owned

 and controlled by Gireesh Velugubanti, M.D.: Inscribed PPLC, Integrative

 Neurology PLLC., and Diagnostic Solutions LLC. (Id. ¶¶ 25, 30, 35, 111-12, Pg

 ID 7-9, 18.)

       Velugubanti entered quid pro quo arrangements with pain management

 physicians Arvinder Dhillon and Bachu Abraham to share patients. (Id. ¶¶ 117-

 120, Pg ID 19.) Dhillon owns and controls Wook Kim, M.D., P.C., doing business

 as Farmbrook Interventional Pain & EMG (“Farmbrook”). (Id. ¶ 40, Pg ID 9.)

                                           4
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20         PageID.2514     Page 5 of 17




 Abraham owns and controls Detroit Institute of Pain Musculoskeletal Medicine

 PLLC (“DIPMM”) and Michigan Institute of Musculoskeletal Medicine PLLC

 (“MIMM”). (Id. ¶¶ 45, 50, Pg ID 10-11.) Dhillon and Abraham fabricated patient

 head injuries to justify referrals to Velugubanti’s entities (id. ¶ 119, Pg ID 19), and

 Velugubanti sent his clinics’ patients to Farmbrook, DIPMM, and MIMM for

 unnecessary pain management (id. ¶ 120, Pg ID 19). DIPMM, MIMM, and

 Abraham also ordered unnecessary and excessive definitive drug testing, which

 was performed at Integra Lab Management LLC. (Id. ¶ 128, Pg ID 20.)

       Inscribed, Integrative Neurology, Farmbrook, Velugubanti, and Dhillon

 required no-fault patients to have their prescriptions filled by ZMC Pharmacy in

 Royal Oak, Michigan, which is owned and controlled by Zawaideh. (Id. ¶ 55, Pg

 ID 11.) Inscribed, Integrative Neurology, Farmbrook, Velugubanti, and Dhillon

 also prescribed medication pursuant to a protocol, rather than the individual

 medical needs of each patient. (Id. ¶¶ 342-43, Pg ID 56.) More specifically,

 “Inscribed, Integrative Neurology, and Velugubanti prescribed the same drugs to

 nearly every patient during their initial evaluation, including (1) a controlled

 substance used to treat ADHD, (2) an NSAID [nonsteroidal anti-inflammatory

 drugs], and (3) a dietary supplement[,]” and “arranged to have these unnecessary

 prescriptions filled by defendant ZMC Pharmacy as part of their quid pro quo




                                            5
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20         PageID.2515    Page 6 of 17




 agreements.” (Id. ¶¶ 461-62, Pg ID 73.) Defendants regularly prescribed and

 dispensed Schedule II controlled substances. (Id. ¶ 467, Pg ID 74.)

       As a matter of course, Defendants also prescribed controlled substances not

 indicated for the treatment of the patients’ purported conditions. (Id. ¶¶ 463, 470,

 Pg ID 73.) Medications were prescribed “on a pro forma basis in an attempt to

 incentivize patients to continue to return to [the Defendant clinics] for medically

 unnecessary treatment.” (Id. ¶ 824(h), Pg ID 135.) The submission by the ZMC

 Defendants of bills for extensive prescription medications made it appear as if

 patients suffered serious injury as a result of their alleged motor vehicle accidents

 and enabled the scheme to continue. (Id. ¶ 897, Pg ID 149.)

       These charges, along with charges from other Defendants, were submitted to

 Plaintiffs through interstate wires and the U.S. mail. (Id. ¶ 155, Pg ID 26.)

 Plaintiffs claim that the ZMC Defendants billed excessive charges for the

 medications they dispensed when compared to other pharmacies in the same

 geographic area. (Id. ¶¶ 800-810, Pg ID 129-31.)

       Based on the above conduct, Plaintiffs assert the following claims against

 the ZMC Defendants:

              RICO, 18 U.S.C. § 1962(c) and (d) (Counts I-IV, VII-VII, XIII-XIV);
              common law fraud (Count XVII);
              civil conspiracy (Count XVIII);
              payment under mistake of fact (Count XIX); and,
              unjust enrichment (Count XX).

                                           6
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20         PageID.2516     Page 7 of 17




 Plaintiffs also seek a declaration that Defendants billed for unnecessary and

 unlawful treatment that is not compensable under Michigan’s No-Fault Act.

 (Count XXI).

 III.   Applicable Law and Analysis

        A.    RICO Claims

        Plaintiffs allege violations under RICO, 18 U.S.C. §§ 1962(c) and (d).

 These sections provide as follows:

              (c) It shall be unlawful for any person employed by or
              associated with any enterprise engaged in, or the
              activities of which affect, interstate or foreign commerce,
              to conduct or participate, directly or indirectly, in the
              conduct of such enterprise’s affairs through a pattern of
              racketeering activity or collection of unlawful debt.

              (d) It shall be unlawful for any person to conspire to
              violate any of the provisions of subsection (a), (b), or (c)
              of this section.

 18 U.S.C. § 1962(c), (d). To establish a RICO violation, the plaintiff must

 demonstrate “‘(1) conduct (2) of an enterprise (3) through a pattern (4) of

 racketeering activity.’” Moon v. Harrison Piping Supply, 465 F.3d 719, 723 (6th

 Cir. 2006) (quoting Sedima, SPRL v. Imrex Co., 473 U.S. 479, 496 (1985)). The

 ZMC Defendants seek dismissal of the RICO claims Plaintiffs assert against them,

 arguing that Plaintiffs fail to plead non-conclusory facts to show that the ZMC

 Defendants participated in a RICO enterprise.


                                           7
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20          PageID.2517     Page 8 of 17




       To support a RICO violation, a defendant’s participation “‘must be in the

 conduct of the affairs of a RICO enterprise, which ordinarily will require some

 participation in the operation or management of the enterprise itself.’” Stone v.

 Kirk, 8 F.3d 1079, 1091 (6th Cir. 1993) (quoting Bennet v. Berg, 710 F.2d 1361,

 1364 (8th Cir.) (en banc), cert. denied, 464 U.S. 1008 (1983)). “RICO liability is

 not limited to those with primary responsibility for the enterprise’s affairs; only

 ‘some part’ in directing the enterprise’s affairs is required.’” Ouwinga v. Benistar

 419 Plan Servs., Inc., 694 F.3d 783, 792 (6th Cir. 2012) (quoting Reves v. Ernst &

 Young, 507 U.S. 170, 179 (1993)). This “‘can be accomplished either by making

 decisions on behalf of the enterprise or by knowingly carrying them out.’” Id.

 (quoting United States v. Fowler, 535 F.3d 408, 418 (6th Cir. 2008)).

       Nevertheless, to be liable under § 1962(c), the defendant “must have

 ‘conducted or participated in the conduct of the ‘enterprise’s affairs,’ not just [its[

 own affairs.’” Id. (quoting Reves, 507 U.S. at 185) (emphasis in original).

 Participation, for purposes of RICO, “has a narrower meaning than ‘aid and abet.’”

 Stone, 8 F.3d at 1091 (quoting Reves, 507 U.S. at 178). Plaintiffs plead sufficient

 non-conclusory allegations to satisfy the conduct required in the above cases to

 state their RICO claims against the ZMC Defendants.

       According to the ZMC Defendants, Plaintiffs simply allege that they

 “fill[ed] a vanishingly small number of prescriptions from the other defendants”

                                            8
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20        PageID.2518    Page 9 of 17




 (Defs.’ Mot. at 8, ECF No. 986), and charged “excessive” amounts when compared

 to pharmacies dispensing the same medications in the same geographic area (id. at

 3, Pg ID 981). In fact, Plaintiffs additionally allege that the ZMC Defendants

 developed a quid pro quo arrangement with the defendant clinics whereby those

 clinics wrote unnecessary and excessive prescriptions for dangerously addictive

 medications and then directed the patients to ZMC Pharmacy to fill the

 prescriptions. Plaintiffs further allege that the ZMC Defendants dispensed

 medications knowing the prescribed medications were not necessary, but instead

 were designed to entice patients to return to the clinics and thereby perpetuate the

 RICO/fraud scheme. See Ouwinga, 694 F.3d at 792-93 (“knowingly carrying out

 the orders of the enterprise satisfies the ‘operation or management’ test”).

       While Plaintiffs do not allege facts demonstrating an express agreement

 between the ZMC Defendants and the remaining defendants to carry out the

 RICO/fraud scheme, Plaintiffs allege sufficient facts to support the ZMC

 Defendants’ awareness of and knowing participation in the scheme. Specifically,

 Plaintiffs claim that “Inscribed, Integrative Neurology, and Velugubanti prescribed

 the same drugs to nearly every patient during their initial evaluation” and that these

 prescription protocols regularly included Schedule II controlled substances.

 (Compl. ¶¶ 461, 467, ECF No. 1 at Pg ID 73-74.) Patients were directed to have

 ZMC Pharmacy fill their prescriptions. (Id. ¶ 462, Pg ID 73.)

                                           9
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20       PageID.2519    Page 10 of 17




       Pursuant to the duties imposed on pharmacies and pharmacists under inter

 alia the Controlled Substances Act, one must assume that the ZMC Defendants

 were aware of the suspicious pattern of prescriptions written by the remaining

 defendants.1 See In re Nat’l Prescription Opiate Litig., -- F. Supp. 3d --, 2020 WL

 4550400 (N.D. Ohio Aug. 6, 2020) (explaining the duty of pharmacies and

 pharmacists to monitor for questionable prescriptions); see also id., No. 1:17-md-

 2804, 2019 WL 3917575 (N.D. Ohio Aug. 19, 2019) (describing the statutory and

 regulatory framework of the Controlled Substances Act and its implementing

 regulations). Moreover, the ZMC Defendants would have known that the

 prescriptions were unnecessary for the patients’ diagnosed conditions (or at least

 should have known given the patterned diagnosis and prescriptions coming from




 1
   The ZMC Defendants argue that they had a duty to dispense medication in
 accordance with the prescriptions presented and that doing otherwise would
 constitute negligence. (Defs.’ Mot. at 9, ECF No. 38 at Pg ID 987 (citing cases).)
 The cases they cite to support this argument, however, address only the duties
 pharmacies and/or pharmacists owe customers. See, e.g., Stebbins v. Concord
 Wrigley Drugs, Inc., 416 N.W.2d 381, 387-88 (Mich. Ct. App. 1987) (holding that
 a pharmacist generally has no duty to warn a patient of possible side effects of
 prescribed medication where the prescription is proper on its face and no warning
 is required by the prescribing physician or manufacturer). Those decisions do not
 undermine the legal duties imposed on pharmacies and pharmacists under federal
 law, including the duty to monitor and disclose suspicious orders of controlled
 substances. See In re Nat’l Prescription Opiate Litig., -- F. Supp. 3d. --, 2020 WL
 4550400, at *7-8
                                          10
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20         PageID.2520     Page 11 of 17




 the same small group of clinics). Despite this awareness, the ZMC Defendants

 continued to dispense the medications prescribed by the remaining defendants.

       While the ZMC Defendants insist that they had no relationship with or

 connection to the remaining defendants and were unaware that the prescriptions

 they filled lacked medical necessity, this is contrary to the facts alleged by

 Plaintiffs. The Court must accept the allegations in the Complaint as true at this

 stage of the proceedings. The extent of the relationship between the ZMC

 Defendants and the remaining defendants “is not an issue appropriate for resolution

 at the motion to dismiss stage.” Allstate Ins. Co. v. Total Toxicology Labs, LLC,

 No. 16-12220, 2017 WL 3616476, at *6 (E.D. Mich. Aug. 23, 2017).

       Plaintiffs’ allegations are also sufficient to plausibly allege an agreement to

 violate RICO under § 1962(d). To state a claim under this section, a plaintiff

 “must successfully allege all the elements of a RICO violation, as well as alleg[e]

 ‘the existence of an illicit agreement to violate the substantive RICO provision.’”

 Heinrich v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393, 411 (6th Cir.

 2012) (quoting United States v. Sinito, 723 F.2d 1250, 1260 (6th Cir. 1983)). “‘An

 agreement can be shown if the defendant objectively manifested an agreement to

 participate directly or indirectly in the affairs of an enterprise through the

 commission of two or more predicate crimes.’” Id. (quoting Sinito, 723 F.2d at




                                            11
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20         PageID.2521    Page 12 of 17




 1261). As discussed above, there are enough allegations to suggest that the ZMC

 Defendants were parties to an agreement to engage in the alleged predicate acts.

       The ZMC Defendants argue that the alleged facts do not establish

 Zawaideh’s participation in the RICO/fraud scheme. Owning and managing ZMC

 Pharmacy, they point out, is insufficient to establish his liability. (Defs.’ Mot. at 8

 n.5, ECF No. 38 at Pg ID 986 (citing United Food & Commercial Workers Unions

 & Emps. Midwest Health Benefits Fund v. Walgreen Co., 719 F.3d 849, 853-56

 (7th Cir. 2013).) However, “individual defendants are always distinct from

 corporate enterprises … even when those individuals own the corporations or act

 only on their behalf[.]” In re ClassicStar Mare Lease Litig., 727 F.3d 473, 492

 (6th Cir. 2013) (citing Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158

 (2001)). Additionally, when a corporate employee conducts the affairs of the

 corporation in a RICO-forbidden manner, he or she can be liable under the RICO

 statute separate from the corporation itself. Cedric Kushner Promotions, 533 U.S.

 at 163.

       For the above reasons, the Court concludes that Plaintiffs adequately plead

 their RICO claims against the ZMC Defendants.

       B.     Res Judicata

       The ZMC Defendants argue that the doctrine of res judicata bars Plaintiffs

 from asserting claims that were previously settled. In their motion, however, the

                                           12
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20        PageID.2522     Page 13 of 17




 ZMC Defendants fail to identify a single case that they contend bars the present

 action. District courts have rejected similar arguments asserted by no-fault

 providers who fail to identify a specific case with preclusive effect. See, e.g., State

 Farm Mut. Auto. Ins. Co. v. Radden, No. 2017 WL 1315758, at *2 (E.D. Mich.

 Apr. 10, 2017); State Farm Mut. Auto. Ins. Co. v. Warren Chiropractic & Rehab

 Clinic PC, No. 14-cv-11521, 2015 WL 4724829, at *16 (E.D. Mich. Aug. 10,

 2015) (citing State Farm Mut. Auto. Ins. Co. v. Universal Health Grp., Inc., No.

 14-cv-10266, 2014 WL 5427170, at *11 (E.D. Mich. Oct. 24, 2014)).

       In reply, the ZMC Defendants introduce several releases that ZMC

 Pharmacy executed in exchange for the payment of benefits by the no-fault

 insurers bringing the present lawsuit. (See ECF No. 50.) But these releases do not

 demonstrate the satisfaction of the elements necessary for Plaintiffs’ claims to be

 barred by res judicata.2 Plaintiffs’ claims against the ZMC Defendants arise from

 Plaintiffs’ payments of no-fault insurance benefits to the ZMC Defendants.

 Plaintiffs’ current claims did not arise until those payments were made, and

 therefore the claims were not and could not have been resolved in the released


 2
   The doctrine of res judicata bars a second, subsequent action when “‘(1) the prior
 action was decided on the merits, (2) both actions involve the same parties or their
 privies, and (3) the matter in the second case was, or could have been, resolved in
 the first.’” AuSable River Trading Post, LLC v. Dovetail Solutions, Inc., 874 F.3d
 271, 274 (6th Cir. 2017) (quoting Adair v. Michigan, 680 N.W.2d 386, 396 (Mich.
 2004)) (additional citations omitted).
                                           13
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20        PageID.2523     Page 14 of 17




 actions. Moreover, the releases are signed only by ZMC Pharmacy and waive only

 ZMC Pharmacy’s future and existing claims relating to the specific victim and

 automobile accident involved, not any cause of action the insurer may have.

       The doctrine of res judicata therefore does not bar Plaintiffs’ claims.

       C.     State Law Claims

       The ZMC Defendants raise several arguments supporting dismissal of

 Plaintiffs’ state law claims against them. As the Court concludes that Plaintiffs’

 RICO claims are not subject to dismissal, it rejects without discussion the ZMC

 Defendants’ first argument that, upon dismissing Plaintiffs’ federal claims, the

 Court should decline to exercise supplemental jurisdiction over their state law

 claims. (See Defs.’ Mot. at 18, ECF No. 38 at Pg ID 996.) The Court also rejects

 without discussion the ZMC Defendants’ “miscellaneous reasons” for dismissal,

 which they raise only “to preserve the issues” while recognizing that every court in

 this District (including the present Court) have ruled in favor of Plaintiffs and other

 insurers on these issues. (See id. at 22, Pg ID 1000.) The Court adopts the reasons

 explained previously for rejecting those arguments. See, e.g., Pointe Physical

 Therapy, 68 F. Supp. 3d at 751-54; State Farm Mut. Auto. Ins. Co. v. Vital

 Community Care, P.C., No. 17-cv-11721, 2018 WL 2194019, at **3-6 (E.D. Mich.

 May 14, 2018); Warren Chiropractic, 2015 WL 4724829, at *11-18.




                                           14
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20        PageID.2524    Page 15 of 17




       The Court will address, however, the ZMC Defendants’ argument that

 Plaintiffs fail to sufficiently plead their common law fraud and civil conspiracy

 claims with the particularity required under Rule 9(b). The Court addresses the

 argument only briefly, however, as the ZMC Defendants’ reasons for why

 Plaintiffs’ pleading is insufficient are challenges other defendants have raised

 unsuccessfully in several similar cases brought by no-fault insurers. See Vital

 Community Care, 2018 WL 2194019, at *7 (listing cases). Plaintiffs’ Complaint in

 the present matter—like those in similar cases—describes in detail a complex,

 multi-layered scheme designed by Defendants to facilitate and/or participate in a

 plan to defraud Plaintiffs of monies through the submission of fraudulent bills.

 The Complaint places each defendant on notice of their role in the alleged scheme,

 including the specific misrepresentations they are alleged to have made. The

 Complaint clearly alleges how each defendant’s role is integral to the operation of

 the fraudulent payment submission scheme as a whole.

       Finally, Plaintiffs’ unjust enrichment claim is not subject to dismissal due to

 the existence of an express contract between Plaintiffs and the ZMC Defendants.

 Plaintiffs dispute the existence of an express contract between themselves and the

 ZMC Defendants covering the subject matter here. An unjust enrichment claim is

 subject to dismissal only where it is undisputed that there is an express contract,

 between the same parties, covering the same subject matter. See Universal Health

                                           15
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20       PageID.2525    Page 16 of 17




 Grp., 2014 WL 5427170, at *11 (citing State Farm Mut. Auto. Ins. Co. v.

 Physiomatrix, Inc., No. 12-11500, 2013 WL 509284, *5 (E.D. Mich. Jan. 12,

 2013)); see also Vital Community Care, 2018 WL 2194019, at *9 (quotation marks

 and citations omitted) (“an unjust enrichment claim in fact is precluded by the

 existence of an express contract, but only where the contract is between the same

 parties on the same subject matter”). The ZMC Defendants identify the releases as

 the express contracts precluding Plaintiffs’ unjust enrichment claims; however,

 those releases do not cover the subject matter presented here (i.e., Defendants’

 purported fraudulent scheme).

       Plaintiffs also have sufficiently set forth the benefit the ZMC Defendants

 purportedly unjustly received. Specifically, Plaintiffs allege that the ZMC

 Defendants have been enriched by more than $1 million when Plaintiffs paid their

 claims for dispensing medically unnecessary medication. (See Compl. ¶ 1148,

 ECF No. 1 at , Damages Chart, ECF No. 1-22.) Plaintiffs further maintain that it

 would be inequitable to allow the ZMC Defendants to retain the benefit of the

 monies paid when they knowingly submitted fraudulent claims and documentation.

       For these reasons, the Court concludes that Plaintiffs’ state law claims are

 not subject to dismissal.

 IV.   Conclusion




                                          16
Case 2:19-cv-13721-LVP-EAS ECF No. 60 filed 09/29/20        PageID.2526   Page 17 of 17




       To summarize, the Court rejects the ZMC Defendants’ arguments in support

 of their request to dismiss Plaintiffs’ claims against them.

       Accordingly,

       IT IS ORDERED that the motion to dismiss by ZMC Pharmacy, LLC and

 Jalal Zawaideh, R.Ph (ECF No. 38) is DENIED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

  Dated: September 29, 2020




                                           17
